                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LISA VANDERVELDEN,

                 Plaintiff,

 v.                                            Case No. 3:18-CV-1333-NJR-GCS

 UNITED STATES OF AMERICA and
 SAINT LOUIS UNIVERSITY,

                 Defendants,


 SAINT LOUIS UNIVERSITY,

                 Third-Party Plaintiff,

 v.

 UNITED STATES OF AMERICA,

                 Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on several pending motions. Defendant United

States of America has filed a motion to dismiss Plaintiff Lisa Vandervelden’s Amended

Complaint (Doc. 17) for failure to provide an affidavit and physician report that fully

comply with 735 ILL. COMP. STAT. 5/2-622(a)(1) in a case alleging medical malpractice

(Doc. 18). Also pending are motions to consolidate this case with 3:19-CV-769-NJR-RJD

filed by Vandervelden and Third-Party Plaintiff Saint Louis University (SLU). For the

reasons set forth below, the motion to dismiss is denied, and the motions to consolidate

are granted.

                                     Page 1 of 5
I.     Motion to Dismiss

       Vandervelden initially filed the Complaint in this case pursuant to the Federal Tort

Claims Act alleging that from January 2017 to August 2017, the United States, by and

through its agents, failed to recognize, diagnose, and appropriately treat her oral cancer

(Doc. 1). On March 4, 2019, the Court dismissed the Complaint due to deficiencies in the

required physician report (Doc. 15). Vandervelden filed her Amended Complaint on May

16, 2019, and the United States again moved to dismiss it because, it argues, the affidavit

and physician report fail to fully comply with Illinois law.

       As the Court discussed in its earlier Order, a claim made pursuant to the Federal

Tort Claims Act, 28 U.S.C. § 267, is subject to the requirements of the Illinois Healing Art

Malpractice Act, which requires that a medical malpractice complaint be accompanied

by a certificate stating that a qualified, licensed physician has reviewed the case and

determined in a written report that the lawsuit is reasonable and meritorious. 735 ILL.

COMP. STAT. § 5/2–622 (a)(1); Hahn v. Walsh, 762 F.3d 617, 634 (7th Cir. 2014). The report

must provide the physician’s reasoning as to why the medical care was deficient under

the standard of care and what alternative conduct might have been appropriate. See Ortiz

v. United States, No. 13 C 7626, 2014 WL 642426, at *3 (N.D. Ill. Feb. 19, 2014) (citing Jacobs

v. Rush N. Shore Med. Ctr., 673 N.E.2d 364, 367 (Ill. App. Ct. 1996)). Illinois courts liberally

construe certificates of merit in favor of the plaintiff, recognizing the statute as a tool to

reduce frivolous lawsuits by requiring a minimum amount of merit, not a likelihood of

success. Sherrod v. Lingle, 223 F.3d 605, 613 (7th Cir. 2000).

       With regard to the Amended Complaint, the Government takes issue with the



                                         Page 2 of 5
reviewing physician’s failure to indicate that he or she practices or teaches in the same

area of healthcare or medicine that is at issue in this particular action and that the

physician has done so within the past six years.

       There is no requirement under Illinois law, however, that the reviewing physician

practice in the same area of medicine as the defendant. “[T]he requirement set forth in

section 2–622 that the affiant state that he consulted with a health professional who

practices in the same specialty as the defendant means merely that if the defendant is a

physician, then the health care professional must also be a physician.” Hagood v.

O’Conner, 165 Ill. App. 3d 367, 372–73, 519 N.E.2d 66, 69 (Ill. App. Ct. 1988). Because a

licensed physician in Illinois is a legally qualified practitioner in every medical specialty,

“a physician who is licensed to practice medicine in all of its branches may evaluate the

treatment given by any other physician who is licensed to practice medicine in all of its

branches, even if the defendant physician holds himself out to be a specialist.” Id. at 373.

Thus, there is no requirement that the reviewing physician practice in the same area of

healthcare or medicine at issue in this case. The physician’s statement that he or she is a

“physician licensed to practice medicine” is sufficient.

       Furthermore, under Section 2-622(a)(1), only the attorney is required to attest that

the physician practices or has practiced within the last six years. The Court acknowledges

that the attorney affidavit in this case fails to provide that information. To that end,

Vandervelden shall be granted an opportunity to amend the attorney affidavit. In the

interest of justice, however, the Court does not find that dismissal of the complaint is

warranted.



                                        Page 3 of 5
II.    Motions to Consolidate

        Both Vandervelden and SLU have filed motions to consolidate (Docs. 29, 31).

Vandervelden seeks to consolidate this case with both of its sister actions, 19-CV-769 and

19-CV-746, while SLU has moved only to consolidate this case with 19-CV-769 (as it is

not a party to the 19-CV-746 case). The United States does not oppose consolidation of

this case with 19-CV-769, but has not taken a position with regard to consolidation in 19-

CV-746, as it has a pending motion to dismiss in that case.

        The Court agrees that consolidation of all three actions is appropriate under Rule

42 of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 42(a)(2) (“If actions before

the court involve a common question of law or fact, the court may . . . consolidate the

actions . . . .”). Here, all three cases stem from Vandervelden’s allegation that Defendants

were negligent in failing to timely diagnose and properly treat her oral cancer between

January 2017 and August 2017. This case is Vandervelden’s Federal Tort Claims Act case

against the United States for the alleged medical malpractice of United States deemed-

employees working for Southern Illinois Healthcare Foundation. Case No. 19-CV-746 is

Vandervelden’s Federal Tort Claims Act case against the United States for the alleged

medical malpractice of United States employees working for the U.S. Air Force. And Case

No. 19-CV-769 is Vandervelden’s state law medical malpractice claim against SLU.

Because all three cases involve commons questions of law and fact, the motions to

consolidate are granted. 1




1The Court notes that the Motion to Dismiss in 19-CV-746 remains pending, as it only became ripe for the
Court’s review on October 16, 2019.

                                            Page 4 of 5
       For these reasons, the Motion to Dismiss filed by Defendant United States of

America (Doc. 18) is DENIED. Plaintiff Lisa Vandervelden is ORDERED to file a

supplemental attorney affidavit that meets the requirements of 735 ILL. COMP. STAT.

§ 5/2–622 (a)(1) as related to the reviewing physician’s experience practicing medicine.

Plaintiff shall file the supplemental affidavit by October 25, 2019. If Plaintiff fails to file a

supplemental affidavit by that date, the United States may renew its motion to dismiss.

       Furthermore, the Motion to Consolidate filed by Vandervelden (Doc. 29) and the

Motion to Consolidate filed by Defendant Saint Louis University (Doc. 31) are

GRANTED. This case is CONSOLIDATED with 3:19-CV-769-NJR-GCS and 3:19-CV-

746-NJR-GCS for all further proceedings.

       IT IS SO ORDERED.

       DATED: October 18, 2019


                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                         Page 5 of 5
